            Case 1:19-cv-00408-TNM Document 66 Filed 06/17/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                              Plaintiffs,
                                                          Civil Action No. 1:19-cv-00408 (TNM)
       v.

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,

                              Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER, et al.,

                              Plaintiffs,

       v.                                                 Civil Action No. 1:19-cv-00720 (TNM)

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,


                              Defendants.


 JOINT MOTION TO ADJUST SUMMARY JUDGMENT BRIEFING SCHEDULE TO
                ADDRESS MERITS AND REMEDY ISSUES

       Pursuant to Local Civil Rule 7, the parties jointly move the Court to modify the current

summary judgment briefing schedule to enable the parties to address both merits and remedy issues

without the need to bifurcate briefing.

       1.       On April 10, 2020, the Court issued identical scheduling orders in these cases

establishing deadlines for briefing the parties’ motions for summary judgment. Plaintiffs filed

their respective motions for summary judgment on May 29, 2020, and briefing is currently
            Case 1:19-cv-00408-TNM Document 66 Filed 06/17/20 Page 2 of 4




scheduled to conclude on August 7, 2020.

       2.       On June 5, 2020, the parties filed a joint motion to bifurcate briefing, requesting

that the Court separate briefing into two phases that would address standing and merits claims in

phase one and remedy issues in phase two. The Court held a telephonic hearing on the motion

on June 11 and denied the motion without prejudice. The Court ordered the parties to submit a

revised scheduling order within one week.

       3.       In light of the fact that Plaintiffs’ motions for summary judgment took different

approaches with respect to the remedy issues, counsel for the parties have conferred about

adjustments to the current schedule that would enable all parties to have a fair opportunity to

address both the merits and remedy issues in one series of briefs without unnecessarily delaying

resolution of these cases. The parties propose the following revised schedule:




     DATE                EVENT                    SUMMARY                            PAGES
                     Defendants’           CBD: Standing/Merits                 Defendants have
     June 26
                     Opposition and                                             the option to file
                     Cross-Motion for      RGISC: Standing/Merits               a combined brief
                     Summary                                                    of 60 pages or
                     Judgment                                                   separate 45 page
                                                                                briefs in each
                                                                                case

                     Plaintiffs’ Reply     CBD: Standing/Merits/Remedy          CBD: 45 pages
     July 17
                     Memorandum and
                     Opposition to         RGISC: Standing/Merits               RGISC: 45 pages
                     Cross-Motion          Remedy

                     Defendants’           CBD: Standing/Merits/Remedy          Defendants have
   August 14
                     Reply                                                      the option to file
                     Memorandum in         RGISC: Standing/Merits               a combined brief
                     Support of Cross-     Remedy                               of 60 pages or
                     Motion for                                                 separate 45 page
                     Summary                                                    briefs in each
                     Judgment                                                   case


                                                  2
            Case 1:19-cv-00408-TNM Document 66 Filed 06/17/20 Page 3 of 4




 September 4         Plaintiffs’ Sur-     CBD: Remedy                          CBD: 15 pages
                     Reply Addressing
                     Remedy               RGISC: Remedy                        RGISC: 15 pages




       4.       Under this revised schedule, Defendants would file their cross-motion for

summary judgment on June 26, in accordance with the original schedule, with the brief

addressing only standing and merits issues. Plaintiffs’ second brief (Reply Memorandum and

Opposition to Defendants’ Cross-Motion) would also be filed in accordance with the original

schedule (July 17) and would address standing and merits issues as well as present Plaintiffs’

arguments in support of remedy. This approach would align the remedy briefing in both cases

and enable Plaintiffs to present all of their remedy arguments at the same time. Defendants’

second brief (Reply Memorandum in Support of Cross-Motion for Summary Judgment) would

respond to Plaintiffs’ remedy arguments and present any additional responses with respect to

standing and the merits. Defendants request one additional week to file this brief (August 7 to

August 14) in order to have sufficient time to prepare any necessary declarations and factual

responses to Plaintiffs’ remedy arguments. Plaintiffs would then have a final sur-reply due

September 4 limited to responding to Defendants’ remedy arguments.

       5.       Given need to address standing, merits, and remedy issues in both cases without a

second phase of briefing, Defendants request an adjustment to the page limitations in the local

rules. Defendants request the option to file a single, combined brief in both cases of no more

than 60 pages or separate 45 page briefs in each case. Plaintiffs propose filing reply briefs of no

more than 45 pages and sur-replies limited to 15 pages.




                                                 3
            Case 1:19-cv-00408-TNM Document 66 Filed 06/17/20 Page 4 of 4




       6.       The parties agree that the revised schedule will promote an efficient resolution of

the remaining issues in this case and respectfully request that the Court issue the proposed

scheduling order. A proposed order is attached.




Dated: June 17, 2020                              Respectfully submitted,

                                                  JOSEPH H. HUNT
 /s/ Sarah H. Burt                                Assistant Attorney General
 SARAH H. BURT
 California Bar No. 250378                        ALEXANDER K. HAAS
 (appearing under LCvR 83.2(c)(1))                Director, Federal Programs Branch
 Earthjustice
 50 California Street, Suite 500                  ANTHONY J. COPPOLINO
 San Francisco, CA 94111                          Deputy Director, Federal Programs Branch
 Tel: (415) 217-2000
 Fax: (415) 217-2040                              /s/ Andrew I. Warden
 sburt@earthjustice.org                           ANDREW I. WARDEN (IN Bar No. 23840-49)
                                                  Senior Trial Counsel, Federal Programs Branch
 Counsel for Plaintiffs in 19-CV-720
                                                  /s/ Kathryn C. Davis
                                                  KATHRYN C. DAVIS (DC Bar No. 985055)
 /s/ Brian Segee                                  MICHAEL J. GIRARDI
 Brian Segee (CA Bar No. 200795)                  RACHAEL L. WESTMORELAND
 (Pro Hac Vice)                                   LESLIE COOPER VIGEN
 CENTER FOR BIOLOGICAL                            Trial Attorneys
 DIVERSITY                                        United States Department of Justice
 660 S. Figueroa St., Suite 1000                  Civil Division, Federal Programs Branch
 Los Angeles, CA 90017                            1100 L Street, N.W.
 Tel: (805) 750-8852                              Washington, DC 20005
 Email:                                           Tel: (202) 305-0727
 bsegee@biologicaldiversity.org                   Fax: (202) 616-8470
                                                  Email: Leslie.Vigen@usdoj.gov
 Counsel for Plaintiffs in 19-CV-408
                                                  Counsel for Defendants




                                                  4
        Case 1:19-cv-00408-TNM Document 66-1 Filed 06/17/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                             Plaintiffs,
                                                         Civil Action No. 1:19-cv-00408 (TNM)
       v.

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,

                             Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER, et al.,

                             Plaintiffs,

       v.                                                Civil Action No. 1:19-cv-00720 (TNM)

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,


                             Defendants.

                                      [Proposed] ORDER

       Upon consideration of the parties’ joint motion to adjust summary judgment briefing
schedule, the Court hereby ORDERS:

       1.      The parties’ motion is GRANTED;

       2.      The summary judgment briefing schedule in the above-captioned cases is hereby
revised as follows:
      Case 1:19-cv-00408-TNM Document 66-1 Filed 06/17/20 Page 2 of 2




    DATE            EVENT                  SUMMARY                     PAGES
                Defendants’         CBD: Standing/Merits          Defendants have
    June 26
                Opposition and                                    the option to file
                Cross-Motion for    RGISC: Standing/Merits        a combined brief
                Summary                                           of 60 pages or
                Judgment                                          separate 45 page
                                                                  briefs in each
                                                                  case

                Plaintiffs’ Reply   CBD: Standing/Merits/Remedy   CBD: 45 pages
    July 17
                Memorandum and
                Opposition to       RGISC: Standing/Merits        RGISC: 45 pages
                Cross-Motion        Remedy

                Defendants’         CBD: Standing/Merits/Remedy   Defendants have
   August 14
                Reply                                             the option to file
                Memorandum in       RGISC: Standing/Merits        a combined brief
                Support of Cross-   Remedy                        of 60 pages or
                Motion for                                        separate 45 page
                Summary                                           briefs in each
                Judgment                                          case

  September 4   Plaintiffs Sur-     CBD: Remedy                   CBD: 15 pages
                Reply Addressing
                Remedy              RGISC: Remedy                 RGISC: 15 pages




DATED: June ___, 2020                 ___________________________________
                                      TREVOR N. McFADDEN, U.S.D.J.




                                         2
